Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected apparatus, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/22/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 2020/0093306) in view of Hiner (US 9,193,516). The device of Anderson discloses,

With respect to claim 1,  A method of using an insulative haberdashery system to hold a beverage container and accessorize a clothing ensemble, the method comprising:

placing the beverage container within the interior cavity of the sleeve of the insulative haberdashery system (para 0017; para 002)

removing the beverage container from the interior cavity of the sleeve of the insulative haberdashery system (para 0003, when collapsed the beverage container disclosed must be removed).

 The device of Anderson teaches and untucked haberdashery system (22) interior cavity of the sleeve of the insulative haberdashery system;

flattening the sleeve of the insulative haberdashery system (para 0004); and

placing the flattened sleeve of the insulative haberdashery system inside of a front breast pocket of a jacket of the clothing ensemble (Figures 3 and 4), such that at least a portion of the upper presentation section of the folded kerchief (22) extends outside of the front breast pocket (Figur4 4)
wherein the upper presentation section (22)  of the folded kerchief comprises an interior (22) presentation panel and an exterior presentation panel (24) that partially overlaps the interior presentation panel (Figure 1, para 0021). 

	The device of Anderson substantially discloses the claimed invention but is lacking the tucking step. 
	The device of Hiner discloses tucking an upper presentation section (c) into an interior cavity (the inner cavity is the wall 9) of a sleeve of the system; and holding beverage (Figure 5) while the upper presentation section of the folded kerchief is tucked into the interior cavity of the sleeve;
untucking the upper presentation section of the folded kerchief (returning the device to the original configuration (Figure 3).   It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the step of tucking the upper portion of the system into the inner cavity as taught by Hiner in order to provide improved fit for alternative beverages  and such that the upper edge is out of the way of the drinker. 


With respect to claim 2, wherein the exterior (22) presentation panel has a triangular shape (Figure 1). 

With respect to claim 3, wherein the flexible sleeve comprises an insulative material selected from the group consisting of neoprene, leather, ethylene-vinyl acetate (EVA), polyester, vinyl, an open-cell foam, a closed-cell foam, and a fabric (para 0017). 


With respect to claim 5, wherein the folded kerchief comprises a lower attachment section (12)  that is fixed to an interior surface of the sleeve by an attachment mechanism (para 0021)


With respect to claim 9,  A method of using an insulative haberdashery system to hold a beverage container and accessorize a clothing ensemble, the method comprising:

placing the beverage container within the interior cavity of the sleeve of the insulative haberdashery system while the upper presentation section (para 0002) 

removing the beverage container from the interior cavity of the sleeve of the insulative haberdashery system; (para 0004, in order to collapse the beverage would have to be removed),

flattening the sleeve of the insulative haberdashery system (para 0004); and

placing the flattened sleeve of the insulative haberdashery system inside of a front breast pocket of a jacket of the clothing ensemble (Figures 3-4), such that at least a portion of the upper presentation section of the folded kerchief extends outside of the front breast pocket (Figure 4), The device of Anderson substantially discloses the claimed invention but is lacking the tucking step,

The device of Hiner discloses tucking an upper presentation section (c) into an interior cavity (the inner cavity is the wall 9) of a sleeve of the system; and holding beverage (Figure 5) while the upper presentation section of the folded kerchief is tucked into the interior cavity of the sleeve;
untucking the upper presentation section of the folded kerchief (returning the device to the original configuration (Figure 3).   It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the step of tucking the upper portion of the system into the inner cavity as taught by Hiner in order to provide improved fit for alternative beverages  and such that the upper edge is out of the way of the drinker. 

With respect to claim 10, wherein the flexible sleeve comprises a material selected from the group consisting of neoprene, leather, ethylene-vinyl acetate (EVA), polyester, vinyl, an open-cell foam, a closed-cell foam, and a fabric (para 0017).


With respect to claim 12, wherein the folded kerchief comprises a lower attachment section(12)  that is fixed to an interior surface   of the sleeve by an attachment mechanism (para 0021). 

Claim(s) 4, 8, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson and Hiner, as applied to claims 1 above, and further in view of Payne (US 2018/0332903). The modified device of Anderson substantially discloses the claimed invention but is lacking the claimed material and pattern. The device of Payne discloses,
With respect to claims 4 and 11,  wherein the kerchief comprises a material selected from the group consisting of cotton, silk, linen, satin, fustian, wool, wool-silk, and worsted yarn (para 0002).
With respect to claim 8, upper presentation section of the folded kerchief comprises a pattern selected from the group consisting of paisley, polka dot, striped, floral, and plaid (Figure 4a, 210). 
It would have been obvious to person having ordinary skill in the art at the time the invention was effectively filed to utilize the material and plaid pattern taught by Payne in order to provide a wide range of accent and improved aesthetic.

Claim(s) 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson and Hiner, as applied to claims 1, 5, 9 and 12 above, and further in view of Shanklin (US 6,412,118). The modified device of Anderson substantially discloses the claimed invention but is silent to stitch lines. 


With respect to claim 6 and 13, wherein the attachment mechanism comprises an a stitch line 16.  It is well known within the art that additional or multiples of the same, can be utilized anywhere a connection is desired, and would be understood to a person having ordinary skill in the art to provide an upper stitch line and a lower stitch line to provide an improved and secure connection between fabric items (Column 2, lines 10-12) 

Claim(s) 7 and 14, is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson, Hiner and Shanklin,  as applied to claims 6 and 13 above, and further in view of Yamakita (US 5,401,555). The modified device of Anderson substantially discloses the claimed invention but is silent with respect to the thread fiber type. 

With respect to claim 7 and 14,  the thread comprises a material selected from the group consisting of cotton, rayon, silk, wool, jute, ramie, hemp, and linen. It is well known within the art to utilize any desired thread material for a number of reasons, a person having ordinary skill in the art at the time the invention as effectively filed would have been motivated to utilize a rayon thread such as taught by Yakamita, in order to provide specialized dyeing procedures to further improve the aesthetic of the in invention (Column 2, lines 20-25)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892
Please Note, the art of recorded cited in the PTO-892 may be relevant to the features of the invention both claimed and unclaimed or are relevant to the overall inventive concept.  The best art has been set forward in the office action, as determined by the examiner and the art references provided are to establish other significant and relevant art and to promote compact prosecution. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHALE L QUINN whose telephone number is (571)272-8689. The examiner can normally be reached Monday - Friday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 5712725559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHALE LEE. QUINN
Primary Examiner
Art Unit 3765



/RICHALE L QUINN/Primary Examiner, Art Unit 3732